274 F.2d 824
Karl L. PEDERSEN, Libellant-Appellant,v.THE BULKLUBE, her engine, tackle, appurtenances, etc., Claimant-Respondent-Appellee, andTodd Shipyards Corporation, Respondent-Impleaded-Appellee.
No. 179.
Docket 25714.
United States Court of Appeals Second Circuit.
Argued February 4, 1960.
Decided February 26, 1960.

Appeal from the United States District Court for the Eastern District of New York, in Admiralty; Joseph C. Zavatt, Judge.


1
Herbert Lebovici, New York City (Lebovici & Safir, New York City, on the brief), for libellant-appellant.


2
Victor S. Cichanowicz, New York City (Paul M. Jones and Cichanowicz & Callan, New York City, on the brief), for claimant-appellee.


3
Patrick E. Gibbons, New York City (Galli, Terhune, Gibbons & Mulvehill, New York City, on the brief), for impleaded-respondent.


4
Before MEDINA and WATERMAN, Circuit Judges, and MADDEN, Judge, United States Court of Claims.*


5
PER CURIAM.


6
The decree is affirmed on the opinion of Judge Zavatt, 170 F.Supp. 462.



Notes:


*
 Sitting by designation